      Case 2:17-cv-01813-TLN-AC Document 36 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BLALOCK,                                  No. 2:17-cv-1813-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    J. CLARK KELSO, et al.,
15                       Defendants.
16

17          Plaintiff Charles Block (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 11, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 31.) Neither party has

23   filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
      Case 2:17-cv-01813-TLN-AC Document 36 Filed 06/23/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The findings and recommendations filed May 11, 2020 (ECF No. 31), are adopted in

 5   full;

 6           2. Defendant Gideon is DISMISSED from this action.

 7           IT IS SO ORDERED.

 8   DATED: June 22, 2020

 9

10

11                                                          Troy L. Nunley
                                                            United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
